United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Whitehall, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1545
Issued: December 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2017 appellant filed a timely appeal from a January 12, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated November 10, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 12, 2012 appellant, then a 45-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on October 29, 2012 she experienced stress due to
1

5 U.S.C. § 8101 et seq.

harassment by management regarding her Weingarten Rights. She also alleged harassment and
intimidation by management continued thereafter from October 31 to November 6, 2012. On the
reverse side of the claim form, the employing establishment attributed appellant’s stress reaction
to a corrective action meeting. Appellant stopped work on November 7, 2012.
In a November 15, 2012 Family and Medical Leave Act (FMLA) form, Dr. Richard
Gilbert, a Board-certified family medicine osteopath, noted that appellant was harassed by her
supervisor at work on October 29, 2012.
On a November 15, 2012 attending physician’s report (Form CA-20), Dr. Gilbert related
an injury date of October 29, 2012 and diagnosed post-traumatic stress disorder (PTSD). He
noted that appellant had been harassed at work by her supervisor.
By letter dated November 26, 2012, OWCP advised appellant of the five basic elements
necessary to establish a claim under FECA. It further explained that the evidence of record was
factually and medically insufficient to establish her claim. OWCP provided a claim development
questionnaire that appellant was to complete and return. It requested that she describe in detail
the employment-related activities she believed contributed to her condition, including
information regarding the frequency and duration of various implicated events. OWCP afforded
appellant 30 days to submit the necessary factual information and medical evidence in support of
her claimed injury.
Dr. Gilbert, in reports dated November 19 and December 14, 2012, diagnosed PTSD,
depression, generalized anxiety disorder, and harassment at work.
On December 28, 2012 OWCP received a statement from union steward J.R. noting that
appellant requested a union steward following a request by supervisor T.R. to meet regarding a
disciplinary matter. When appellant refused, supervisor T.R. instructed her to clock out and go
home, and then proceeded to yell at appellant.
Appellant submitted statements in which she described invoking her Weingarten Rights
when supervisor T.R. requested to meet with her. She also submitted witness statements
regarding the alleged incident. OWCP also received additional medical evidence addressing her
emotional condition.
By decision dated May 14, 2013, OWCP denied appellant’s claim as she had failed to
establish any compensable factor of employment as a cause of her emotional condition. As no
compensable employment factor had been established, it did not address the medical evidence.
In a letter received by OWCP on May 14, 2014 appellant, through her representative,
requested reconsideration. In support of her request, appellant resubmitted her statement, as well
as additional witness statements regarding alleged harassment by the employment establishment.
She also submitted a January 2008 posting on workplace violence/zero tolerance policy, pay
slips, earnings and leave statements, copies of the Form CA-1 she filed, a police report, and
copies of grievances.

2

By decision dated August 13, 2014, OWCP denied modification of its May 14, 2013
decision. It found the evidence of record was insufficient to establish any compensable work
factors.
In reports dated September 2 and December 12, 2014, and March 13, 2015, Dr. Gilbert
diagnosed a variety of conditions including PTSD, target of perceived adverse discrimination
and persecution, generalized anxiety disorder, and depression.
On August 13, 2015 appellant again requested reconsideration and submitted policy
statements from the employing establishment regarding harassment and how to recognize
workplace harassment.
By decision dated November 10, 2015, OWCP denied modification of its prior decision,
finding that the evidence submitted was insufficient to support her allegation that she had been
harassed as defined under FECA.
OWCP received medical reports from Dr. Gilbert dated December 27, 2015 and
March 21, 2014 diagnosing PTSD and generalized anxiety disorder.
On October 27, 2016 appellant again requested reconsideration. In support of her
request, appellant submitted postal union articles entitled “Top ten management violations,”
NALC injury compensation CD,” Challenging management’s OWCP mistakes helps carriers
and NALC,” and Management violations of the FECA are grievable.”
By decision dated January 12, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.4 When a claimant fails to meet one of the above standards,

2

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
4

Id. at 10.607(a).

3

OWCP will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. Moreover, appellant did not advance a relevant legal argument not previously considered.
The underlying issue in this case is whether appellant submitted sufficient evidence to
establish any compensable employment factors. A claimant may also be entitled to a merit
review by submitting relevant and pertinent new evidence not previously considered. Appellant
submitted articles from the postal union concerning management errors, FECA, and OWCP. The
Board has held that newspaper clippings, medical texts, and excerpts from publications are of no
evidentiary value as such materials are of general application and are not determinative the
particular employment factors alleged by the employee.6 Therefore, these articles do not
constitute relevant and pertinent new evidence.7
OWCP also received additional medical reports following the last merit decision in this
case. The underlying issue is whether appellant has established that the alleged harassment by
her supervisor constituted a compensable factor of employment. These medical documents are
irrelevant to the factual question of harassment.8 Therefore, as noted above, the submission of
evidence or argument which does not address the particular issue involved does not constitute a
basis for reopening a case.9
Appellant’s statement in support of reconsideration did not establish legal error on a
specific point of law or advance a relevant legal argument not previously considered.
Furthermore, appellant also failed to submit any relevant or pertinent new evidence not
previously considered. The Board accordingly finds that appellant did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied merit review.

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

See C.J., Docket No. 12-0671 (issued October 4, 2012); see also Y.S., Docket No.08-467 (issued July 1, 2008);
George A. Johnson, 43 ECAB 712 (1992).
7

See C.J., id.

8

See J.M., Docket No. 16-1575 (issued May 25, 2017).

9

Id.; see also Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

4

CONCLUSION
The Board finds OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2017 is affirmed.
Issued: December 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

